Title: From Benjamin Franklin to Jean-Baptiste LeRoy, 21 September 1768
From: Franklin, Benjamin
To: Le Roy, Jean-Baptiste


Dear Sir,
London, Sept. 21. 1768
I received your Favour by M. L’Abbé Taglieri, and am oblig’d to you for the Acquaintance of so agreable and intelligent a Man. I have introduc’d him, as you desir’d, to Sir John Pringle, who is much pleas’d with him, and desires me to present his best Respects whenever I write to you.
I shall not fail to use my Endeavours to procure for your Friend some of the Leaves he desires. It is not known here, (and I doubt not to our English Botanists in America) by the Name he gives it; but as I shall send over the Specimen, I hope they will be able to discover what it is, and obtain some Quantity of it.

The Bearer, my Friend Mr. L’Espinasse,  is I think already known to you, and therefore any Recommendation from me is superfluous. I should otherwise give it in the strongest Terms.
As our American Disputes afford you some Amusement, I send you the Pensylvania Farmer’s Letters. They have been universally read in the Colonies, and have had a prodigious Effect in spiriting the People up against the late Duties. No less than thirty Editions were printed in the different Provinces within Six Months.
I write to you in English, because I know you understand it perfectly, and my bad French would not be so intelligible to you. With the greatest Esteem and Respect, I have the Honour to be, Sir, Your most obedient and most humble Servant,
B Franklin

P.S. I wrote to you some time since per M. Reboul.
M. LeRoy

